IN THE COURT OF APPEALS OF TENNESSEE
                          AT JACKSON
                            July 19, 2007 Session

JONATHAN FORD, minor, and CHRISTIE FORD, minor, by and through
   their Father and Next Friend, GILLIE FORD and GILLIE FORD,
                              individually

                                    and

   KATHY FORD, Individually, and as Natural Mother and Next Friend of
JERMAINE DELSHAWN FORD, Minor Deceased and as the Administratrix
 of the Estate of Jermaine Del Shaun Ford, and for the Use and Benefit of the
          Heirs at Law of JERMAIN DEL SHAUN FORD, Deceased

                                     v.

THE NEW GREATER HYDE PARK MISSIONARY BAPTIST CHURCH
OF MEMPHIS, TENNESSEE, STEVEN T. CORBIN, individually, WILLIE
   CORBIN, JR., individually, and STEVEN T. CORBIN and WILLIE
  CORBIN, JR., d/b/a WILLIE CORBIN ROOFING, JAMES GRAY III,
 individually, THE CITY OF MEMPHIS, TENNESSEE, a Governmental
 Entity, and SHELBY COUNTY GOVERNMENT, a Governmental Entity

                                    and

LISA NELSON, individually and as the natural mother of and next of kin to
   KEISHA M. MITCHELL, deceased, REVEREND JAMES GRAY III,
  individually and as the husband of and next of kin to GWENDOLYN D.
 GRAY, deceased, REVEREND JAMES GRAY III, individually and as the
  natural father of and next of kin to WHITNEY D. GRAY, deceased, and
JAMES MILLER, individually and as the next of kin of JERMAINE FORD,
deceased, and BONNIE BLANCHARD as the natural mother and guardian
                        of PHILLIP BLANCHARD

                                     v.

STEVEN T. CORBIN, individually, WILLIE CORBIN, JR., individually, and
 STEVEN T. CORBIN and WILLIE CORBIN, JR., d/b/a WILLIE CORBIN
    ROOFING, THE CITY OF MEMPHIS, TENNESSEE, a Governmental
   Entity, and SHELBY COUNTY GOVERNMENT, a Governmental Entity

           Rule 9 Interlocutory Appeal from the Circuit Court for Shelby County
         Nos. CT-001614-03, CT-003635-03, CT-003636-03     James F. Russell, Judge


Nos. W2006-02614-COA-R9-CV, W2006-02615-COA-R9-CV, W2006-02616-COA-R9-CV
                           Filed December 12, 2007

This interlocutory appeal concerns the liability of a municipality. Pursuant to the municipality’s
ordinances, a municipal inspector inspected a church building. The inspector sent a letter to the
owners of the building notifying them that, due to the dilapidated condition of the building, they
were in violation of a city ordinance. Over a year later, the building collapsed, killing four people,
including three children, and injuring a fifth. The plaintiffs filed suit against the municipality for
negligence based on the initial inspection and the municipality’s failure to take appropriate action
after the initial inspection. Three separate lawsuits were consolidated into this action. The
municipality filed a motion for summary judgment, arguing that it was immune from liability. The
motion was denied. The municipality was then granted permission for this interlocutory appeal. On
appeal, we affirm in part and reverse in part the trial court’s denial of summary judgment, holding
that the defendant municipality may not be immune from liability for some claims under the facts
presented in this case.

Tenn. R. App. P. 9 Appeal by Permission; Judgment of the Circuit Court Affirmed in Part,
                            Reversed in Part, and Remanded

HOLLY M. KIRBY , J., delivered the opinion of the Court, in which ALAN E. HIGHERS and DAVID R.
FARMER , JJ., joined.

Fred E. Jones, Jr., Memphis, Tennessee, for appellant City of Memphis

David A. McLaughlin and Tiffany G. Johnson, Memphis, Tennessee, for appellees Lisa Nelson,
James Gray III, Bonnie Blanchard, Gillie Ford, and Kathy Ford

Shannon D. Elsea*, Memphis, Tennessee, for appellees James Miller and Kathy Ford




         *
          It is unclear from the record and from the briefs on appeal whom attorney Elsea represents. The briefs list
attorney Elsea as the attorney for Jermaine Ford, deceased, whose representatives are James Miller and Kathy Ford.

                                                        -2-
                                              OPINION

        This case arises from a terrible tragedy. On Sunday, July 21, 2002, at approximately 5:00
p.m., Gwendolyn Gray was driving a 1992 Plymouth Voyager van; children Keisha Mitchell,
Whitney Gray, and Jermaine Ford were passengers in the van. The van was outside the New Greater
Hyde Park Missionary Baptist Church (“Church”), located at 875 Mississippi Street in Memphis,
Tennessee. Suddenly, part of the Church building collapsed, crushing the van and its occupants.
The occupants of the van died as a result of their injuries, and another child, Philip Blanchard, was
seriously injured. This lawsuit against, among others, the Defendant/Appellant City of Memphis
(“City”) ensued. We review the events leading up to the Church collapse and examine the City’s
potential liability.

        Under Article X, Section 48-220 of its Code of Ordinances (“the Ordinances”), the City is
required, through its Director of Fire Services (“Director”), to inspect buildings that the Director
believes are “dangerous, abandoned, blighted, or derelict.” MEMPHIS, TENN ., CODE OF ORDINANCES
ch. 48, art. X, § 48-220(a). If the Director determines that the building is, in fact, dangerous,
abandoned, blighted, or derelict, then the Director must give notice of his finding to the record owner
of the building. Id. at § 48-220(b). This notice must contain, among other things, a list of items
deemed not in compliance with the Ordinances and an order to register the building with the City.
Id. The building’s registration must contain a plan for rehabilitation, which the Director must
approve. Id. at § 48-220(c). The Director is then required to “conduct quarterly inspections [of the
building] to endeavor to bring the owner into compliance with applicable codes.” Id. at § 48-
220(e). In the event that the owner of the building does not comply with the Director’s orders, the
Director is required to “issue a citation or summons to the owner.” Id. at § 48-221(e)(1). The
inspector has the additional option of posting a “Do Not Occupy” warning, which serves to notify
the building owners and occupants that they may no longer enter the premises.

        On December 14, 2000, Anthony Newson (“Newson”), an inspector for the Memphis Fire
Department, inspected the Church building to determine if it was “dangerous, abandoned, blighted
or derelict.” In this initial inspection, Newson found a “significant shift in the east wall”; broken
windows; missing bricks on the north and east walls; loose and missing mortar on the north, south,
and east walls; deteriorated metal flashing; deteriorated siding; a leaking area on the roof; and water-
damaged flooring. Based on the shift in the east wall, the water damage, and the missing bricks and
mortar, Newson was aware of the possibility that the Church could collapse and knew that an
engineer needed to evaluate the building’s structural integrity. Newson was also aware that the
missing bricks and the shift in the building’s wall could be signs of an imminent collapse. Newson
notified the Church building’s owners by letter that the building was in violation of the Ordinances.
Newson’s letter directed the owners of the building to “have a licensed engineer inspect the building
for structural integrity” and to provide the engineer’s report to the Director. Newson did not issue
a “Do Not Occupy” order.

       After that, Newson conducted his first followup quarterly inspection of the Church on March
14, 2001, as required by the Ordinances. Following this quarterly inspection, Newson sent another


                                                  -3-
letter to the owners of the Church property, noting that he found no evidence of rehabilitation and
that the property was not yet registered with the City, as required by the Ordinances. On
approximately April 22, 2001, the owners registered the Church building with the City and submitted
a plan for rehabilitation. Under the rehabilitation plan, the owners planned to remedy the problems
cited by Newson by December 15, 2001.

        Between April 2001, the date of the rehabilitation plan, and December 15, 2001, the target
date for bringing the Church building into compliance, Newson conducted three quarterly inspections
and one compliance inspection. By the target date of December 15, 2001, the owners had not
completed the required rehabilitation of the Church building, and Newson had not received an
engineer’s report on the structural integrity of the building. Newson conducted another quarterly
inspection on April 1, 2002, with the same result. The sixth quarterly inspection was scheduled for
the week of July 1, 2002, but did not occur.

       On July 21, 2002, the Church collapsed, resulting in the tragedy.

         Newson never obtained an engineer’s report on the structural integrity of the building or
issued a “Do Not Occupy” warning. After the Church collapsed, the City reprimanded Newson for
his failure to obtain the engineer’s report. Newson resigned from his position as an inspector in late
2002.

        On March 21, 2003, a lawsuit was filed by Plaintiffs Lisa Nelson, individually and as the
mother of Keisha Mitchell; Reverend James Gray III, individually and as the husband of Gwendolyn
Gray and as the father of Whitney Gray; James Miller, individually and as the next of kin of
Jermaine Ford; and Bonnie Blanchard as the mother of Phillip Blanchard. This lawsuit was brought
against Steven Corbin and Willie Corbin, doing business as Willie Corbin Roofing. These Plaintiffs
later amended their complaint to name the City of Memphis and Shelby County as Defendants.
Subsequently, other lawsuits were filed by Gillie Ford, individually and as the father of Jonathan
Ford and Christie Ford and by Kathy Ford, individually and as the mother of Jermaine Ford. These
subsequent lawsuits were filed against the Church, Steven Corbin, Willie Corbin, Reverend James
Gray III, the City of Memphis, and Shelby County. Ultimately, these separate cases were
consolidated into the present matter.1

        Before answering the complaints, the City filed a motion for summary judgment, arguing that
it was immune from all claims on several grounds. The trial court denied the City’s motion. The
City then requested permission, under Rule 9 of the Tennessee Rules of Appellate Procedure, to
appeal the denial of its motion for summary judgment. Both the trial court and this Court granted
the City’s request.

         On appeal, the City raises three issues for review, namely, whether it has immunity from
liability in this case under (1) Tennessee’s Slum Clearance and Redevelopment Act (“Slum


       1
           The cases were also consolidated for the purpose of oral argument on appeal.

                                                         -4-
Clearance Act”), Tennessee Code Annotated §§ 13-21-10 through -314; (2) the Tennessee
Governmental Tort Liability Act (“GTLA”), Tennessee Code Annotated §§ 29-20-101 through -408;
and (3) the common law public duty doctrine.

        The standard of review of the denial of a motion for summary judgment is de novo on the
record before us. Johnson v. LeBonheur Children’s Med. Ctr., 74 S.W.3d 338, 342 (Tenn. 2002).
As the trial court’s decision concerns an issue of law, we accord that decision no presumption of
correctness. Bain v. Wells, 936 S.W.2d 618, 622 (Tenn. 1997). Additionally, we must view the
evidence “in the light most favorable to the nonmoving party,” and “draw all reasonable inferences
in the nonmoving party’s favor.” Staples v. CBL Associates, Inc., 15 S.W.3d 83, 89 (Tenn. 2000).

        We now consider the first issue raised by the City: whether it has immunity from liability
for damages under the Slum Clearance Act. The Act permits Tennessee municipalities to “repair,
close or demolish” any structures found to be “unfit for human occupation or use” or “detrimental
to the health, safety or morals” of the residents of the municipality. T.C.A. § 13-21-102 (1999). In
order to do so, the municipality must first adopt ordinances finding that slum conditions exist within
the municipality, and designating a “public officer” to exercise the powers granted. T.C.A. § 13-21-
103 (1999). If the public officer issues an order to repair, close, or demolish an unfit structure, the
Slum Clearance Act sets forth the remedies available:

       (a) Any person affected by an order issued by the public officer may file a bill in the
       chancery court for an injunction restraining the public officer from carrying out the
       provisions of the order, and the court may, upon the filing of such bill, issue a
       temporary injunction restraining the public officer pending the final disposition of the
       cause; provided, that within sixty (60) days after the posting and service of the order
       of the public officer, such person shall file such bill in the court. Hearings shall be
       had by the court on such bills within twenty (20) days, or as soon thereafter as
       possible, and shall be given preference over other matters on the court’s calendar.
       (b) The court shall hear and determine the issues raised and shall enter such final
       order or decree as law and justice may require. In all such proceedings, the findings
       of the public officer as to facts, if supported by evidence, shall be conclusive. Costs
       shall be in the discretion of the court. The remedies herein provided shall be
       exclusive remedies, and no person affected by an order of the public officer shall be
       entitled to recover any damages for action taken pursuant to any order of the public
       officer, or because of noncompliance by such person with any order of the public
       officer.

T.C.A. § 13-21-106 (1999). Thus, under the Act, “any person affected by” the order may seek an
injunction of the municipality’s action by filing a complaint in chancery court asking for a hearing.
T.C.A. § 13-21-106(a)-(b) (1999). The Act also provides, however, that the injunction and hearing
are the exclusive remedies available. T.C.A. § 13-21-106(b) (1999). The key statutory language to
be interpreted in determining this issue on appeal is the phrase “person affected,” which is not
defined in the Act.


                                                 -5-
        The City notes that, in its inspection of the Church building, it was enforcing anti-neglect
ordinances specifically authorized under the Slum Clearance Act. The City contends that, under
Tennessee Code Annotated § 13-21-106(b), any “person affected” by its enforcement of the
Ordinances, including the Plaintiffs herein, is limited to the remedies of an injunction and a hearing
before a chancellor, and may not recover damages for the actions of a public officer such as Inspector
Newson. The Plaintiffs counter that the phrase “person affected” must be read in the context of the
entire Slum Clearance Act. If this is done, they contend, it is clear that the General Assembly
intended for the meaning of “person affected” to be limited to property owners and their tenants, and
not to include bystanders such as the Plaintiffs in this action. This issue is one of first impression.

        The object of statutory interpretation is “to ascertain and, if possible, give effect to the
intention or purpose of the legislature . . . .” Worrall v. Kroger Co., 545 S.W.2d 736, 738 (Tenn.
1977). Legislative intent is determined “primarily from the natural and ordinary meaning of the
language used, when read in the context of the entire statute, without any forced or subtle
construction to limit or extend the import of the language.” Id. (emphasis added); see also Tidwell
v. Collins, 522 S.W.2d 674, 676 (Tenn. 1975).

        The Slum Clearance Act states that once the City inspects the subject property, notices and
orders are sent to the record owner of the property. See generally T.C.A. § 13-21-103 (1999). After
notices or orders are sent to the owner, the Act provides that “[a]ny person affected by an order
issued” under the Act may seek the specified remedies. T.C.A. § 13-21-106(a) (1999). Based on
the Act’s use of the broad phrase “person affected by an order,” as opposed to a simple reference to
the owner of the property, we gather that the General Assembly intended this provision to have
application beyond the owner of an affected property.

        For purposes of this appeal, however, we need not define the exact parameters of the phrase
“person affected.” We need only determine whether it was intended to limit the remedies available
to parties such as the Plaintiffs, who were neither owners nor tenants of the affected property.
Indeed, the record in this case indicates that, at the time of the Church collapse, the Plaintiffs’
decedents were not even occupants in the Church building; they were simply sitting in a vehicle
outside the building.

         Viewing the Act as a whole, the exclusion of damages from the available remedies should
not apply to a party for whom the statutory remedies are not available. Despite the breadth of the
phrase “[a]ny person affected by an order,” it is hard to imagine a circumstance in which a person
sitting in a vehicle outside a building could obtain an order in chancery court enjoining the City
public officer from enforcing his order requiring the building owner to repair his building. If the
statutory remedies are unavailable to the Plaintiffs, then the statutory limitations on the remedies
should not be applicable to them. We therefore conclude that Tennessee Code Annotated § 13-21-
106(b) does not give the City immunity from liability to the Plaintiffs in this case.

     The City also contends that it is immune from liability for the Plaintiffs’ claims under the
GTLA. The general rule of governmental immunity from lawsuits is set forth in Tennessee Code


                                                 -6-
Annotated § 29-20-201. The four exceptions to this general rule are enumerated in Tennessee Code
Annotated §§ 29-20-202 through -205. The exception at issue in this appeal is contained in
Tennessee Code Annotated § 29-20-205, which removes governmental immunity “for injury
proximately caused by a negligent act or omission of any employee within the scope of his
employment . . . .” T.C.A. § 29-20-205 (2000).2 As to be expected, however, there are exceptions
to the exception; Tennessee Code Annotated § 29-20-205 also provides that certain governmental
acts or omissions, even if performed negligently, are not actionable. T.C.A. § 29-20-205(1)-(9)
(2000). The statute specifically exempts a governmental entity from liability for injuries arising out
of the entity’s “failure to make an inspection, or by reason of making an inadequate or negligent
inspection of any property.” T.C.A. § 29-20-205(4) (2000). Pursuant to this provision, the City
argues on appeal that it is immune from the Plaintiffs’ claims herein.

        In response, the Plaintiffs argue that they do not challenge Newson’s inspection. Rather, they
base their claims in part on Newson’s actions or the lack thereof after his inspection. Specifically,
the Plaintiffs argue that Newson’s failure to either obtain the engineer’s report or issue a “Do Not
Occupy” warning was a negligent act or omission. Thus, we are required to construe Tennessee
Code Annotated § 29-20-205(4) to determine if it applies to the Plaintiffs’ claims against the City.
In interpreting this statute, we will not extend its express language beyond the ordinary meaning of
that language. Limbaugh v. Coffee Med. Ctr., 59 S.W.3d 73, 83 (Tenn. 2001) (opining that
Tennessee courts must strictly construe the GTLA because the General Assembly created it in
derogation of the common law).

        This Court was faced with a similar issue in the case of Laws v. Water and Light Comm’n
of the Town of Greeneville, No. E2002-01152-COA-R3-CV, 2003 WL 22071548 (Tenn. Ct. App.
May 8, 2003). In Laws, in order to find leaks in Greeneville’s sewers, the Greeneville Water and
Light Commission used a procedure that forced smoke through the system. Laws, 2003 WL
22071548, at *1. The Commission’s alleged negligence in performing this inspection caused injury
to a Greeneville resident by causing smoke to enter her house, which aggravated her chronic lung
condition. Id. The resident sued the Commission, asserting that its failure to give her advance
warning that it planned to use this procedure was a negligent omission. Id.

        The Commission asserted immunity under Tennessee Code Annotated § 29-20-205(4),
arguing that “any warning that might have been given regarding the smoking of the sewers ‘would
clearly have been given as part of the inspection process and would be an integral part of that
process.’ ” Id. at *2. The trial court found that the Commission was ninety percent at fault in causing
the resident’s damages, and entered its final judgment accordingly. Id. The Commission appealed,
arguing, among other things, that the trial court erred by not holding it immune from liability under
section 29-20-205(4). The Court of Appeals held that the Commission was not immune from suit
under that provision. Id. at *3. The Laws Court first noted that it was required to strictly construe


        2
          The GTLA also removes governmental immunity from claims involving negligent operation of motor vehicles,
unsafe streets and highways, and dangerous public structures. T.C.A. §§ 29-20-202 through -204 (2000). These
provisions are not at issue in this appeal.

                                                       -7-
the GTLA provision at issue because the GTLA “is in derogation of the common law . . . .” Id.
(citing Limbaugh, 59 S.W.3d at 83). The Court found that “inspection” had a very specific meaning.
In light of the mandatory rule of strict construction, the Court declined to “extend the definition of
‘inspection’ to include the warning of an inspection.” Id.

        In the case at bar, the Plaintiffs’ claims against the City, set forth in the Amended Complaint,
include allegations that the City (1) negligently failed to condemn the property after Newson’s
inspection; (2) failed to take action to protect Church members and the public when it knew, from
Newson’s inspection, that the property was dangerous; (3) failed to enforce the City code
requirements; (4) failed to make proper inspections and specifically failed to inspect the Church
building before the date of the Church collapse; (5) failed to issue orders to ensure the public safety
and failed to require repairs by competent contractors; (6) failed to report the Church’s City code
violations to the City Attorney; and (7) failed to declare the Church building unfit for public use and
to post a notice to that effect.

        Thus, some of the Plaintiffs’ allegations are based on the City’s alleged failure to make
proper inspections prior to the date of the Church collapse. Insofar as the Plaintiffs’ claims against
the City are based on negligent inspection or failure to inspect, the City is immune from liability
pursuant to Tennessee Code Annotated § 29-20-205(4).

         The remainder of the allegations in the Amended Complaint, however, do not stem from an
alleged negligent inspection or failure to inspect. Rather, they are based on the City’s decisions and
its failure to act after the inspections were done; specifically, the remaining allegations pertain to the
City’s alleged failure to either require proper repair of the Church building or post “Do Not Occupy”
warnings. As in Laws, we decline to extend the definition of “inspection” to include the actions that
the City took or did not take after performing the inspection. Therefore, to the extent that the
Plaintiffs’ claims are based on the City’s decisions and actions after inspecting the Church building,
and not on negligent inspection or failure to inspect, we hold that Tennessee Code Annotated § 29-
20-205(4) does not provide the City with immunity from liability.

        As the third and final issue on appeal, the City maintains that it is immune from liability
under the public duty doctrine. The Supreme Court of Tennessee formally recognized the public
duty doctrine in Ezell v. Cockrell, 902 S.W.2d 394 (Tenn. 1995). The public duty doctrine “shields
a public employee from suits for injuries that are caused by the public employee’s breach of a duty
owed to the public at large.” Id. at 397. In another formulation of the doctrine, the Supreme Court
stated, “ ‘It is the settled law in this state that private citizens, as such, cannot maintain an action
complaining of the wrongful acts of public officials unless such private citizens aver special interest
or a special injury not common to the public generally.’ ” Id. (quoting Bennett v. Stutts, 521 S.W.2d
575, 576 (Tenn. 1975)).

       In Ezell, the Supreme Court concluded that “the public duty doctrine was not abolished by
the Tennessee Governmental Tort Liability Act, and that sound policy reasons warrant its
continuance.” Ezell, 902 S.W.2d at 397. Ezell also, however, recognized a “special duty” exception


                                                   -8-
to the public duty doctrine. Id. at 401. The Court described this exception as applying “where a
‘special relationship’ exists between the plaintiff and the public employee, which gives rise to a
‘special duty’ that is more particular than the duty owed by the employee to the public at large.” Id.
After examining how different jurisdictions defined the concept of “special duty,” the Court adopted
the following definition:

        [A] special duty of care exists when 1) officials, by their actions, affirmatively
        undertake to protect the plaintiff, and the plaintiff relies upon the undertaking; 2) a
        statute specifically provides for a cause of action against an official or municipality
        for injuries resulting to a particular class of individuals, of which the plaintiff is a
        member, from failure to enforce certain laws; or 3) the plaintiff alleges a cause of
        action involving intent, malice, or reckless misconduct.

Id. at 402.

         The City asserts that the public duty doctrine shields it from liability in this case because the
Plaintiffs have failed to allege an injury that is not common to the public at large. The City also
contends that none of the three elements of the special duty exception operate in this case to remove
immunity under the public duty doctrine. The Plaintiffs respond that the facts in this case implicate
the first and third types of special duty; they argue that City officials affirmatively undertook to
protect the Plaintiffs and that the City’s actions involved intent, malice, or reckless misconduct.

        After examining the appellate record, we find no evidence indicating that the City
affirmatively undertook to protect the Plaintiffs’ decedents or that the Plaintiffs’ decedents relied
upon any such undertaking by the City. Likewise, we find no evidence in the record that would
allow a reasonable fact-finder to conclude that the City, through its employee Newson, acted with
intent or malice.

         We must, however, examine the “reckless misconduct” prong of the special duty exception.
In this context, a person is deemed to have engaged in reckless conduct if he is “aware of, but
consciously disregards, a substantial and unjustifiable risk of such a nature that its disregard
constitutes a gross deviation from the standard of care that an ordinary person would exercise under
all the circumstances.” Gardner v. Insura Prop. & Cas. Ins. Co., 956 S.W.2d 1, 3 (Tenn. Ct. App.
1997) (citing Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 (Tenn. 1992)). Tennessee courts
have also found recklessness where “[t]he preponderance of evidence in the record point[ed] to
extreme dereliction by the County in the operation of its [misdemeanant] program, and such neglect
of duty substantially and unjustifiably increased the risk that harm would occur.” Brown v.
Hamilton County, 126 S.W.3d 43, 50 (Tenn. Ct. App. 2003). Viewing the evidence before us in
the light most favorable to the Plaintiffs, we find that there is sufficient evidence to support a factual
finding that the City’s conduct was reckless.

        The record reveals that Newson made several observations concerning the Church property
that, according to his own deposition, gave him reason to believe that the Church was in danger of


                                                   -9-
imminent collapse. Nevertheless, Newson allowed the December 15, 2001 rehabilitation target date
to pass without demanding an engineer’s report on the structural integrity of the building or issuing
a “Do Not Occupy” warning. After the rehabilitation target date passed, another seven months
elapsed before the Church collapsed; in that time, the City took no protective action on a building
that had been identified as possibly having serious structural problems. These factual allegations are
sufficient to permit a finding that the City consciously disregarded a substantial and unjustifiable risk
“of such a nature that its disregard constitutes a gross deviation” from the standard of ordinary care,
and would therefore fall within the reckless misconduct prong of the special duty exception to the
public duty doctrine. Therefore, to the extent that the Plaintiffs allege conduct by City officials that
could be deemed reckless, the City is not immune from liability under the public duty doctrine.

        In sum, we hold that the City is not immune from liability under the Slum Clearance Act.
To the extent that the Plaintiffs’ allegations against the City are based on negligent inspection or
failure to inspect, the City is immune from liability under Tennessee Code Annotated § 29-20-
2051(4). As to the remainder of the Plaintiffs’ allegations, the City has no immunity under the
GTLA. In addition, as to the remaining allegations, insofar as the Plaintiffs allege misconduct by
City officials that could be deemed reckless, the City is not immune from liability under the public
duty doctrine.

       The decision of the trial court is affirmed in part and reversed in part as set forth above.
Costs are taxed one-half to the Appellant City of Memphis and one-half to the Appellees Gillie Ford,
Kathy Ford, Lisa Nelson, Reverend James Gray III, and Bonnie Blanchard, in equal shares, for which
execution may issue, if necessary.




                                                         ____________________________________
                                                         HOLLY M. KIRBY, JUDGE




                                                  -10-